     Case 2:18-cv-00091-MHT-SMD Document 48 Filed 02/08/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DARCY CORBITT, et al.,                        )
                                              )
      Plaintiffs,                             )
                                              )
v.                                            )      CASE NO. 2:18-cv-91-MHT-GMB
                                              )
HAL TAYLOR, et al.,                           )
                                              )
      Defendants.                             )

       DEFENDANTS’ EVIDENTIARY SUBMISSION IN SUPPORT OF THEIR
                  MOTION FOR SUMMARY JUDGMENT


      Defendants      respectfully   submit   the   following   exhibits   in   support   of   their

contemporaneously filed motion for summary judgment.

          1. Deposition of Destiny Clark

          2. Deposition of Darcy Corbitt

          3. Deposition of Jane Doe (UNDER SEAL)

          4. Deposition of Jeannie Eastman

          5. Deposition of Deena Pregno

          6. Deposition of Jerrolynn Spencer

          7. Deposition of Diane Woodruff

          8. Deposition of Ryan Nicholas Gorton, M.D.

          9. Deposition of Donald Leach, Ph.D.

          10. Deposition Exhibits PX1 – PX44.

                    a. Exhibits PX11 – PX13; PX15 – PX21; PX24 – PX30 (UNDER SEAL)

          11. Deposition Exhibits DX1 – DX4; DX6 – DX15; DX27; EX1 – EX4
Case 2:18-cv-00091-MHT-SMD Document 48 Filed 02/08/19 Page 2 of 3




          a. Exhibits DX16 – 26 (UNDER SEAL)

   12. Plaintiffs’ Responses to Defendants’ Requests for Admission to Plaintiffs

   13. Plaintiffs Answers to Defendants’ First Interrogatories to Plaintiffs

   14. Plaintiffs’ Supplemental Response to Defendants’ First Interrogatories to Plaintiffs

   15. Defendants’ Answers to Plaintiffs’ First Set of Interrogatories

   16. Medical Records of Nonparties Who Obtained Changes to Sex on Alabama Driver

      Licenses Bates Labeled D1138-1250 (UNDER SEAL).



                                        Respectfully submitted,

                                        Steve Marshall,
                                         Attorney General

                                        s/ Brad A. Chynoweth
                                        Brad A. Chynoweth (ASB-0030-S63K)
                                        Winfield J. Sinclair (ASB-1750-S81W)
                                         Assistant Attorneys General

                                        Office of the Attorney General
                                        501 Washington Avenue
                                        Montgomery, Alabama 36130-0152
                                        Telephone: (334) 242-7300
                                        Fax: (334) 353-8440
                                        bchynoweth@ago.state.al.us
                                        wsinclair@ago.state.al.us

                                        Counsel for Defendants Hal Taylor, Charles
                                        Ward, Deena Pregno, and Jeannie Eastman




                                         2
      Case 2:18-cv-00091-MHT-SMD Document 48 Filed 02/08/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to the following:


 Brock Boone
 Randall C. Marshall
 ACLU OF ALABAMA
 P.O. Box 6179
 Montgomery, AL 36106-0179
 (334) 265-2754
 bboone@aclualabama.org
 rmarshall@aclualabama.org

 Rose Saxe
 Gabriel Arkles
 ACLU LGBT & HIV Project/ACLU
 Foundation
 125 Broad St., 18th Floor
 New York, NY 10004
 (212) 549-2605
 rsaxe@aclu.org
 garkles@aclu.org
 Admitted Pro Hac Vice


                                                             /s Brad A. Chynoweth
                                                             Counsel for Defendants




                                                 3
